 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                    ***
 7    AESTHETICA LLC,                                          Case No. 2:17-cv-01045-JCM-GWF
 8                                            Plaintiff,
             v.                                                           ORDER
 9
      LUNCHBOXWAX HOLDINGS, LLC, et al.,
10
                                        Defendants.
11

12          This matter is before the Court on Hope Hamilton, Esq. of Holland & Hart LLP Motion
13   to Withdraw as Counsel of Record for Defendants (ECF No. 58), filed March 20, 2019. On
14   September 28, 2018, the Court granted withdrawal of Joseph G. Went, Esq., Timothy G. Getzoff,
15   Esq., Emily J. Cooper, and the law firm of Holland & Hart LLP as counsel for Defendant. ECF
16   No. 51. Counsel represents that her name was not included in that motion because she had been
17   admitted to practice Pro Hac Vice, nor had she filed any pleadings. The Court finds counsel has
18   established good cause for withdrawal.
19          Additionally, Defendants are advised that a corporation or limited liability company may
20   appear in federal court only through licensed counsel. U.S. v. High Country Broad. Co., Inc., 3
21   F.3d 1244, 1245 (9th Cir. 1993). On March 11, 2019, the Court granted the parties Stipulation to
22   Amend the Scheduling Order (ECF No. 57) wherein Bret J. Seltzer, Esq. of the law firm
23   Washawsky Seltzer indicated he represents Defendants and will submit his Pro Hac Vice
24   application. Accordingly,
25          IT IS HEREBY ORDERED that Hope Hamilton, Esq.’s Motion to Withdraw as
26   Counsel of Record for Defendants (ECF No. 58) is granted.
27   ...
28
                                                           1
 1          IT IS FURTHER ORDERED that counsel for Defendant Lunchbox Wax Holdings,

 2   LLC., shall file his Pro Hac Vice application by no later than April 12, 2019.

 3          Dated this 25th day of March, 2019.
 4

 5
                                                          GEORGE FOLEY, JR.
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
